Exhibit 10.3
Paul Hennessy
508 West Melrose Street
Apr 5C
Chicago
IL 60657
Wednesday 17th September 2008
Dear Paul
Further to your recent interviews, I am delighted to offer you the position of
President of Navigators Holdings (UK) Ltd, based at Navigators London Office.
You will report to Stan Galanski, President and CEO of The Navigators Group,
Inc.
The terms and conditions of your employment are as follows:
Salary
Your annual salary will be £175,000 paid monthly in arrears, normally on the
25th of each month, by direct transfer to your bank/building society account.
Your salary will be reviewed annually, with effect from the 1st March 2009. A
salary review does not, however, guarantee that any increase to salary will be
implemented as any increases to salary are entirely at the employer’s
discretion.
Bonus Scheme
You will participate in the annual incentive compensation program of The
Navigators Group, Inc. beginning with the 2009 year. Your target bonus for the
2009 calendar year will be 85% of your base salary, with a potential to earn up
to 127.5%. Your actual bonus payment will be based on a combination of personal,
business unit and corporate results.
Long Term Incentive
You will be awarded a stock grant consisting of 4,000 shares of restricted
common stock in The Navigators Group, Inc. This stock will vest 25% annually
over a four year period, with the first 25% vesting twelve months from the
commencement of your employment. Navigators’ stock has enjoyed substantial
growth over the past five years and is intended as a long term incentive for
profitable underwriting results.
You will be eligible for future stock grant awards in accordance with
Navigators’ compensation practices.
Hours of Work
Your normal working hours will be 35 per week, 09.30 to 17.30 Monday to Friday
inclusive, with a one hour lunch break. However, you are expected to work,
without additional pay, additional hours in accordance with the needs and
requirements of the employer.
Holiday Entitlement
You will be entitled to 25 days paid holiday in every year 1st January to 31st
December, to be taken at such time, or times, as may be approved by your
department manager.
If your employment commences or terminates part way through a holiday year, your
entitlement will be calculated on a pro rata basis. You will not be entitled to
carry forward any accrued holiday entitlement from one holiday year to the next.
Pay in lieu of holidays not taken, will not be made on termination of
employment.

 

 



--------------------------------------------------------------------------------



 



Absence from Work
If you are unable to attend the work place for any reason, you must inform your
department manager by 09.30 on the first day of absence. In notifying the
Company you should indicate the reason for your absence and the likely duration.
A Doctor’s certificate is required after seven days of absence.
Pension and Medical Cover
The Company operates a defined contributions pension scheme. The Employer’s
contribution to the scheme is currently 15%.
The scheme includes life cover and permanent health cover. Further details will
be provided when you commence employment.
Insurance Cover
You will be entitled to enrol into our private medical scheme. Cover is extended
to your dependents and includes worldwide travel insurance.
Employee Share Scheme
You will be entitled to participate in the Group’s employee share purchase
scheme.
Season Ticket Loan
An interest free season ticket loan is offered by the Company.
Notice
Twelve months’ notice of termination is required by both employer and employee.
If you wish to accept our offer of employment, please confirm your acceptance by
signing and returning one copy of this letter to me.
May I take this opportunity to congratulate you on your appointment and we look
forward to your joining the team at Navigators.
Yours sincerely
Jacqui Hedges
Compliance & HR Director
I accept the terms and conditions detailed above and can begin employment on
17th September 2008
/s/ Paul Hennessy                     Paul Hennessy

 

 